Citation Nr: 1452977	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  09-11 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for type 2 diabetes mellitus, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to October 1967, and also had additional service in the Reserves.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  Although the Veteran requested a Board hearing on his VA Form 9, received by VA in April 2009, he later withdrew his request through a VA Form 21-4138, received in December 2010.  In March 2011, the case was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

If a Veteran had active service in Korea between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, the Veteran will be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, and service connection based on such exposure will be presumed for certain conditions including diabetes mellitus, Type II. 38 C.F.R. §§ 3.307(a)(6)(iv), 3.309(e).

The Veteran contends that he is entitled to service connection for diabetes mellitus based on exposure to herbicides, namely Agent Orange, while he was stationed in Korea before the period beginning on April 1, 1968 in which DoD concedes that herbicides were used in the vicinity of the DMZ.  It follows that the Veteran is not presumed to have been exposed to herbicides such as Agent Orange during service.

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran's service personnel records show that his military occupational specialty was heavy vehicle driver, and that he was assigned to the Headquarters and Headquarters Company (HHC), 2nd Battalion, 23rd Infantry Regiment, in Korea from September 23, 1966, to October 22, 1967.  Furthermore, an April 2007 buddy statement from T.W. indicates that he was a co-driver with the Veteran and they transported troops and fuel to the DMZ.  

A July 2011 response from the Joint Services Records Research Center indicates that the 1967 unit history of the Veteran's unit documented that the battalion operated along the DMZ, but the history did not document the use, storage, spraying, or transportation of herbicides.  A June 1995 letter from the Director of the U.S. Army and Joint Services Environmental Support Group states that "spraying was conducted by the [ROK] personnel using hand and trailer mounted sprayers during 1967-1969....These sprayings were conducted in the area of the [DMZ]."  A June 2005 letter from the Director of the U.S. Armed Services Center for Unit Records Research states that "[a]ccording to military records, herbicides were used in Korea between 1967 - 1969 along the southern boundary of the DMZ by [ROK] Armed Forces."  Additionally, August 2004 and January 2008 buddy statements from R.H. indicate that he served in the U.S. Army in Korea from October 31, 1966, to November 22, 1967, and that in the late spring and early summer of 1967, he and other soldiers provided security detail for South Korean troops that sprayed defoliants along the "South Tape" (a.k.a. the DMZ).  

After resolving all reasonable doubt in his favor, the Board finds the contentions credible, and concludes it at least as likely as not that he was exposed to herbicides such as Agent Orange during his service in Korea.

Again, the Veteran is not entitled to a presumption of herbicide exposure, and therefore the relationship of his diabetes mellitus to herbicides also cannot be presumed.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The May 2012 VA examiner expressed an opinion regarding a direct relationship between the Veteran's diabetes to active service.  Unfortunately, an opinion as to the possibility of a relationship between diabetes mellitus and herbicide exposure was not obtained.  The Board finds that such an opinion must be obtained prior to reaching a final decision in this matter.

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion, with examination only if deemed necessary by the opinion provider, which addresses:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus is due to his herbicide exposure in Korea.  The claims folder must be provided to the opinion provider.  The opinion provider must assume that the Veteran was exposed to herbicides such as Agent Orange during service.  The opinion provider should also note that Type 2 diabetes mellitus is a disease that has been associated with herbicide exposure, but that a presumption of service incurrence does not apply here, given the particular facts of this case.  

A copy of this remand should be provided to the examiner(s). The reasons and bases for all opinions should be provided in full. If the examiner(s) find that they are unable to express any portion of the requested opinion without resorting to speculation, the reasons and bases for that opinion should be provided, and any missing evidence that might enable the examiner to provide the opinion should be identified.

2. After the development requested above has been completed to the extent possible, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



